DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, 3 December 2021, which papers have been made of record.
Claims 1, 4, and 7-8 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s note: While explicit authorization for the following was not obtained, since the changes are understood by the examiner to be of minor nature and not to effect the scope of the claims, the following amendments are entered.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 (Currently amended). A method for reinforcing a nodular cast iron connecting rod, the method comprising: 
	determining a weight m1, having units kg, of a standard steel connecting rod;
	preparing the nodular cast iron connecting rod having the same size with the standard steel connecting rod and comprising a first end, a second end and a shank provided between the first end and the second end, a second end and a shank provided between the first end and the second end, wherein the shank of the nodular cast iron connecting rod is provided with a groove; [[and]]
2, having units kg, of the nodular cast iron connecting rod;
	simulating to reinforce the shank with a reinforcement material having a weight m, having units kg, through adding the reinforcement material to a bottom of a groove of the nodular cast iron connecting rod to reduce a depth D of the groove;
	calculating a reinforcing thickness H, having units m, for the shank of the nodular cast iron connecting rod according to the following equation:
            
                H
                =
                K
                 
                ×
                 
                
                    
                        
                            
                                m
                            
                            
                                1
                            
                        
                        -
                        
                            
                                m
                            
                            
                                2
                            
                        
                    
                    
                        p
                        ∙
                        S
                    
                
            
        
	wherein p is a density of the nodular cast iron[[,]] having units kg/m3; S is a cross-sectional area of the groove[[,]] having units m2; and K is a constant of proportionality ranging from 0.9 to 1;
	calculating a size of a reinforced shank;
	manufacturing a reinforced nodular cast iron connecting rod based on the size of the reinforced shank; and
	testing and calculating stiffness of the reinforced nodular cast iron connecting rod;
	[[if]] when the stiffness of the reinforced nodular cast iron connecting rod is less than a preset stiffness, increasing the constant of proportionality K to recalculate the reinforcing thickness H; and 
	[[if]] when the stiffness of the reinforced nodular cast iron connecting rod is equal to or larger than the preset stiffness, indicating the stiffness of the reinforced nodular cast iron connecting rod is qualified.

Claim 7 (Currently amended). The method of claim 1, further comprising:
	calculating a design weight of the reinforced nodular cast iron connecting rod according to the following equation:
            
                M
                =
                m
                +
                p
                ∙
                V
                ;
            
        
having units k; and V is the volume of the standard steel connecting rod, having units m3.

Claim 8 (currently amended). The method of claim 7, further comprising: 
	comparing the design weight M of the reinforced nodular cast iron connecting rod with a preset weight M’ of the reinforced nodular cast iron connecting rod;
	[[if]] when M ≤ M’, determining that the design weight M of the reinforced nodular cast iron connecting rod is qualified; and
	[[if]] when M > M’, reducing the proportionality coefficient to recalculate the reinforcing thickness H.

Allowable Subject Matter
Claims 1, 4, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose or fairly teach “calculating a reinforcing thickness H for the shank of the nodular cast iron connecting rod” and “manufacturing the reinforced nodular cast iron connecting rod based on the size of the reinforced shank” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/18/2021